DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on April 14, 2022 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–3 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Kobayashi J. (JP 2015-118437) describe an image forming system such as inkjet system of electro-photographic type and thermal transfer type. The operation screen for setting the function is displayed by selecting the description location regarding a required function, when the user refers the operations manual of image forming apparatus
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0191039 (published Jun. 20, 2019) (“Kumagai”) in view of Japanese Patent Application Publication  JP 2015-118437 to Kobayashi, as evidenced by the English language machine translation of Kobayashi (hereinafter referred to as “English language machine translation of Kobayashi”) 
Note that English language machine translation of Kobayashi was provided by Applicant in the April 19, 2022 Information Disclosure Statement (IDS).
With respect to claim 1, Kumagai discloses an image forming system (FIG. 1 – information processing system …) comprising: 
an image forming apparatus (FIG. 1 – image forming apparatus 100 …); and 
an information processing device (FIG. 1 – web server 104 corresponds to the claimed ‘information processing apparatus’ …) configured to communicate with the image forming apparatus (FIG. 1 – information processing system, wherein the web server 104 communicate with the image forming apparatus 100 via internet 102 …), 
the image forming apparatus (FIG. 1 – image forming apparatus 100 …) including 
an image forming section configured to form an image on a sheet (Para [0031]; FIG. 2 – wherein the printer 214 prints, on a printing medium, image data to be printed that is transferred from the control unit 200 to the printer 214 via the printer I/F 209 …), 
a first storage configured to store (Para [0027]; FIG. 2 – wherein hard disk drive (HDD) 204 stores image data, various programs, various information tables, or various information files. The HDD 204 can also store data acquired external from the apparatus via a network interface (I/F) 207 …) therein operation flow information indicating an operation flow in the image forming apparatus (Para [0025]; wherein the operation manual is stored in the image forming apparatus 100 {INTERPRETATION: the operation manual corresponds to the claimed ‘operation flow’ …} …) , 
a first display section (FIG. 2 – operation display unit 211 …) configured to display the operation flow in accordance with the operation flow information (Para [0025]; wherein the operation manual is acquired and displayed within the image forming apparatus 100 …), 
a first input section (FIG. 1 – operation input unit …), 
a first communication section (FIG. 2 – network I/F 207 …), and 
a first controller (FIG. 2 – control unit 200 …) configured to control the image forming section, the first storage, the first display section, the first input section, and the first communication section (Para [0027]; wherein control unit 200, which includes a central processing unit (CPU) 201, controls the operation of the image forming apparatus 100 …), 
the information processing device (FIG. 1 – web server 104 corresponds to the claimed ‘information processing apparatus’ …) including  
a second storage configured to store therein operation manual information indicating an operation manual for the image forming apparatus (Para [0025]; wherein web server 104 stores an operation manual and is connected to the Internet 102 via a LAN 103 …).
However, Kumagai fails to explicitly disclose the information processing device including a second communication section configured to communicate with the first communication section, a second display section, a second input section, and a second controller configured to control the second communication section, the second display section, the second input section, and the second storage, wherein the second display section displays the operation manual in accordance with the operation manual information, and the second display section displays the operation flow in accordance with the operation flow information when an execution button on the operation manual displayed on the second display section is operated through the second input section.
English language machine translation of Kobayashi, working in the same field of endeavor, recognizes this problem and teaches the information processing device (Page 2, Lines 31–35; wherein  the host device 30 is, for example, a personal computer, a workstation, a server, etc., but…) including 
a second communication section configured to communicate with the first communication section (Page 2, Lines 40–44; wherein  image forming apparatus 10 is connected via a communication I / F (interface) 40 11 and the host apparatus 30 is connected via a communication I/F 41 …), 
a second display section (Page 3, Line 18 – host device 30 includes a display unit 31 …), 
a second input section (Page 4, Lines 5–7; wherein the operation unit 34 is an input H / W unit on the user I / F in the host 5 device 30, and includes a touch panel that is detected when the user touches a button or window, and a plurality of keys (buttons) are pressed …), and 
a second controller (Page 3, Lines 17– 20 – the host device 30 includes a CPU 37 …) configured to control the second communication section, the second display section, the second input section, and the second storage (Page 4, Lines 19 and 20 – wherein the CPU 37 is an arithmetic unit and is the core of control of the H / W unit for operating the host device 30 …), 
wherein the second display section displays (Page 3, Line 18 – host device 30 includes a display unit 31 …) the operation manual in accordance with the operation manual information (Page 7, Lines 22–24; wherein the page of the electronic file of the operation manual, which is a function guide for the image forming apparatus 10, can be displayed on the display unit 31 of the host apparatus 30 …), and 
the second display section displays (Page 3, Line 18 – host device 30 includes a display unit 31 …) the operation flow in accordance with the operation flow information when an execution button on the operation manual displayed on the second display section is operated through the second input section (Page 7, Lines 24–34; wherein the user can browse the operation manual on the screen of the display unit 31 of the 25 host device 30 and learn necessary functions. Further, when it is determined that a certain function is necessary during browsing or when a setting item to be worried about is found, the user operates the operation unit 34 each time to display the operation manual displayed. Can be selected and registered in the function selection request I/F and Page 8, Lines 15–24; wherein using the result edited by the device setting information editing unit 14, the 15 menu/help structure creating unit 15 creates a structure in order to display an image of an operation on the menu or help screen. As a result, screens as shown in FIGS. 4 to 6 are displayed on the operator panel 19. In accordance with the contents of these screens, for example, the user performs an operation such as 4-1, 5-1 or 5-2 using a switch included in the operator panel 19 to obtain a desired function or item. Settings can be made. When the switch of the operator panel 19 is operated, the operation display control unit 17 transmits a command input via the H / W signal of the operator panel 19 to the main control unit 23 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kumagai to apply in the information processing device a second communication section, a second display section, a second input section, and a second controller configured to control the second communication section, the second display section, the second input section, and the second storage, and wherein the second display section displays the operation manual in accordance with the operation manual information, and the second display section displays the operation flow in accordance with the operation flow information when an execution button on the operation manual displayed on the second display section is operated through the second input section as taught by English language machine translation of Kobayashi since doing so would have predictably and advantageously allows setting of functions required by the user can be performed in a series of operations from the operation manual, and can be executed correctly with simplification and efficiency (see at least English language machine translation of Kobayashi, Page 16, Lines 39–41).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claim(s) 1 is/are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2 and 3 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the first communication section transmits the operation flow information to the second communication section when the execution button on the operation manual displayed on the second display section is operated through the second input section.”
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the second storage stores therein target device information indicating the image forming apparatus, and the second controller reads the target device information out of the second storage and controls the second communication section to cause the second communication section to communicate with the image forming apparatus indicated by the target device information.”
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Nakamura (2020/0251032)
Describe processor comprises a first data acquiring section that is configured to acquire (S100) first data and a second data acquiring section is configured to acquire second data. A comparing section is configured to carry out a comparison between the first data and the second data sequentially on a per-frame basis. A display control section is configured to control an output section to make an output indicating that there is a defect in the second data in a case where none of the frame images in the predetermined number of frames matches up with the base image. The first data being moving image data is generated by a reference apparatus on the basis of first operation data including information indicative of content of a user operation and information indicative of a point in time at which the user operation is carried out. The second data being a moving image data is generated by a tested apparatus on the basis of second operation data that is identical to the first operation data.
Hamamoto (2020/0137245)
Describe an image forming apparatus e.g. multi-function peripheral (MFP) with copy function, scanning function and facsimile function, for setting screen relating to desired application (DB) selected by user as initial display screen. The image forming apparatus can prevent an application start error screen from being displayed on the display section and can maintain the display of the initial display screen.
Saito (2020/0028983)
Describe an image forming apparatus for enabling remote control from terminal apparatus e.g. personal computer (PC). The automatic reset does not cancel user authentication, thus preventing a situation where any operation from the operator becomes unacceptable.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672